Citation Nr: 0915182	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for status post 
anterior cruciate ligament reconstruction of the left knee 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.    

5.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1993 to March 
1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran presented testimony at a Central Office hearing 
before the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the claim for entitlement to an increased 
disability evaluation for the left knee disability, the Board 
finds that additional development is necessary before a 
decision can be made on the merits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

There is competent evidence of record which shows that the 
left knee disability may have worsened or changed since the 
December 2004 QTC VA examination.  Private treatment records 
dated in 2005 show that the Veteran had increased pain in the 
left knee and required cortisone injections.  There is also 
evidence of osteoarthritis in the left knee.  An April 2005 
private medical record indicates that the Veteran reported 
having a twisting type injury to the left knee in March.  He 
received a cortisone injection to try to decrease the knee 
pain.  An August 2005 private medical record indicates that 
the Veteran had progressive pain in the left knee with 
limitation of knee function secondary to pain.  In a March 
2007 statement, the Veteran's representative argued that the 
Veteran's left knee disability has worsened.  Because of the 
evidence of worsening since the last examination, a new 
examination is needed to determine the severity of the left 
knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The Veteran also argues that his service-connected 
left knee disability interferes with his ability to work as a 
mechanic.  See the Veteran's testimony before the Board in 
March 2009.  Thus, the Board finds that a medical opinion as 
to whether the service-connected left knee disability causes 
marked interference with employment pursuant to 38 C.F.R. 
§ 3.321(b)(1) is needed.   

The Board also notes that the QTC VA examination dated in 
December 2004 did not adequately report all symptoms due to 
the knee disability such as whether there were symptoms of 
instability in addition to any limitation of motion due to 
arthritis.  See VAOPGCPREC 23-97 (1997) and VAOPGCPREC 9-98 
(1998).  It does not appear that the examiner had access to 
the Veteran's claims folder for the 2004 examination.  In the 
March 2007 statement, the Veteran's representative argued 
that the examination is inadequate because the examiner did 
not have access to the Veteran's claims folder and medical 
history.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the Veteran should be afforded another VA 
examination.

Regarding the claims for service connection for disabilities 
of the left hip, right knee, left ankle, and right ankle, the 
Board finds that another medical examination is necessary.  
The Veteran argues that these disabilities were caused by the 
ski accident in service.  See the Veteran's testimony at the 
hearing before the Board in March 2009.  He stated that he 
experienced pain in these joints after the ski accident but 
the medical care providers were focused on his left knee.  
Id.  The Veteran is competent to report observable symptoms 
and describe an injury.  Duenas v. Principi, 18 Vet. App. 512 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).  There 
is an indication that these disabilities are associated to 
service.  In a February 2006 medical record, Dr. F.E. stated 
that the degenerative joint disease of the left hip, right 
knee and bilateral ankles is due to the Veteran's military 
service.  This is sufficient evidence to warrant an 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran also argues that the disabilities of the right 
knee, left hip and ankles are caused by the service-connected 
left knee disability.  Upon QTC VA examination in December 
2004, the examiner was asked to render an opinion as to 
whether the disabilities were secondary to the left knee 
disability and the examiner responded that there was no 
pathology of these joints.  However, subsequent to the 
December 2004 examination, degenerative joint disease of the 
left hip, right knee, and ankles was detected.  Secondary 
service connection is granted where a service connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. 
§ 3.310 (in effect prior to and from October 10, 2006).  
Thus, the Board finds that a medical opinion as to whether 
the service-connected left knee disability causes or 
aggravates the disabilities of the left hip, right knee, and 
ankles is necessary.   

The record shows that the Veteran reported that he received 
treatment for his disabilities from Dr. K.K. in Woodward, 
Oklahoma.  If the Veteran provides the necessary 
authorizations, the RO/AMC should request legible copies of 
all pertinent clinical records that have not been previously 
obtained.  VA will make reasonable efforts to obtain relevant 
records from private medical care providers, if the records 
are adequately indentified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1).  

Finally, the Veteran was not provided with notice of the 
information or evidence necessary to substantiate the 
assignment of the degree of disability and the effective date 
of the disability pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008) (notice on the crucial point 
regarding the effect that the worsening of the veteran's 
disability has had on his employment and daily life).  Thus, 
the Board finds that additional VCAA notice and 
readjudication of the claim is warranted.  The RO will have 
the opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate 
entitlement to an increased rating for 
the left knee disability and entitlement 
to an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date as outlined by the Court 
of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).

2.  Provide any necessary authorizations 
to the Veteran, and if the Veteran 
provides the completed authorizations to 
obtain records from Dr. K.K. in Woodward, 
Oklahoma, request legible copies of all 
pertinent clinical records that have not 
been previously obtained, and incorporate 
them into the Veteran's claims file.   

3.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected left knee disability.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report all current 
diagnoses.  The examiner should report 
the range of motion in the left knee in 
degrees.  The examiner should determine 
whether the knee disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the left knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, or 
severe).  X-ray examination of the knee 
should be performed.  The examiner should 
report whether the functional impairment 
due to the left knee disability is 
severe, moderate, or slight.  The 
examiner should report whether the 
service-connected left knee disability 
causes marked interference with 
employment.  Any opinions expressed by 
the examiner should be accompanied by a 
clear rationale.  

4.  Schedule the Veteran for an 
examination to determine the etiology and 
date of onset of any current disability 
of the left hip, right knee, and 
bilateral ankles.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current disability of the left hip, 
right knee, and bilateral ankles first 
manifested during the Veteran's period of 
service or is medically related to 
disease or injury in service.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current disability of the left hip, 
right knee, and bilateral ankles is 
caused or aggravated by the service-
connected left knee disability.  The 
examiner should provide a rationale for 
the opinions.

5.  Then, readjudicate the issues on 
appeal.  The RO should consider whether 
an extraschedular rating for the left 
knee disability under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

